Citation Nr: 0838061	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  01-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
chronic fatigue syndrome (CFR).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
RO, which granted a claim of service connection for CFS, 
effective from April 1, 1994.  The veteran expressed 
disagreement with both the initial 40 percent evaluation 
assigned, and the April 1, 1994 effective date of the grant 
of service connection for CFS.  Accordingly, the matter on 
appeal was expanded to include both issues.  See Statement of 
the Case dated in October 2000.  A July 2002 rating decision 
of the RO assigned an increased 60 percent evaluation for 
service-connected CFS, effective from April 1, 1994.  That 
rating decision also granted a claim of entitlement to a 
total rating for compensation purposes based on 
unemployability due to service-connected disability (TDIU), 
effective from October 25, 1994.

The veteran's appeal of the RO rating decision was initiated 
following an original award.  Consequently, the rating issue 
on appeal is not the result of a claim for "increased" 
entitlement, rather one involving the propriety of the 
original evaluation assigned. See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's sworn testimony was obtained before the 
undersigned Veterans' Law Judge on June 23, 2003, at a Board 
hearing conducted in Washington, D.C. A transcript of that 
hearing is of record.

In January 2004, the matter came before the Board.  The 
earlier effective date claim was denied, removing that claim 
from appellate status.  The increased rating claim was 
remanded for additional development.  




FINDING OF FACT

The veteran has failed to report for VA examination necessary 
to provide clinical information upon which to evaluate her 
service connected CFS disability and the evidence of record 
does not establish that the veteran has had debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which are nearly constant and so 
severe as to restrict routine daily activities.


CONCLUSION OF LAW

An initial disability rating in excess of 60 percent is not 
warranted for the veteran's service-connected CFS. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.655, 4.88(b),  Diagnostic Code 6354 (2008).


                     The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

                                                  Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post- adjudication VCAA notice by letter, 
dated in February 2005. The notice included the type of 
evidence needed to substantiate the claim for an increased 
rating, that is: evidence of worsening service connected 
disability. 

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf. 
A supplemental statement of the case of January 2007 included 
the provisions for the effective date of the claim, that is, 
the date of receipt of the claim, and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, an the claim 
for an increased rating for CFS  was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
January 2007 and June 2008. Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

                                                 Duty to 
Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained all known VA and 
private clinical records and attempts were made by the RO to 
schedule the veteran for a necessary VA examination but the 
veteran has refused to be so examined

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, and since she has repeatedly refused to submit to 
VA examination, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                     Factual 
Basis 

On a December 1992 privately conducted physical examination 
the veteran reported a history that included fatigue, 
intermittent sore throats, painful surgical lymph nodes, 
myalgic pain and tenderness, insomnia, some headaches, and 
arthralgias involving the knees.  She reported undergoing a 
hysterectomy in 1990 that was followed by severe numbness and 
increased weakness, especially on the left side.  It was said 
that the veteran was then found to have S1 neuropathy of 
uncertain relationship to the hysterectomy.  

It was said that she had had a number of odd jobs from 1990 
to 1992 which were either part time or of duration limited to 
a few weeks or months. She reported her current symptoms to 
be insomnia, incredible fatigue, muscle pain especially in 
the shoulders, low back, and legs, as well as cognitive 
problems such as memory disturbances, slowed speech, word 
search problems, and decreased processing speed.  She also 
complained of depression, joint pains, respiratory 
congestions with colds, sore throats, sinus infections,  and 
bronchitis, as well as hair loss, blurred vision, blisters on 
the tongue and lips, palpitations and some chest pain, heart 
burn, dyspepsia, diarrhea, constipation, and bloating.  

A range of opinions had been given about her medical 
condition but most physicians were said to have trouble 
organizing her symptoms into a coherent problem with a number 
of diagnoses reported which included scoliosis, osteopenia, 
fibromyalgia, S1 neuropathy, and post surgical 
hypoparathyroidism.  

After evaluation the assessment was, essentially, CFS with 
findings that included crimson crescent, posterior cervical 
adenopathy, axillary tenderness, frequent word searching, and 
trouble organizing her thoughts.  She also had evidence of 
motor neuron disease, with diminished reflexes in the left 
leg and some weakness.  CFS symptoms included debilitating 
fatigue, muscle and joint pain, neurocognitive complaints, 
and sleep disturbance.  Ovarian cysts and endometriosis 
resulted in a hysterectomy that may have contributed to S1 
neuropathy.  She also had preexisting scoliosis and some 
possible osteoarthropathy, probable hypercalcemia due to 
parathyroid adenoma which could e an endocrine problem.  She 
was said to have significant problems in holding jobs due to 
her symptoms and she was partially diabled at the time of the 
examination.   

 During a private May 1993 neuropsychological evaluation it 
was noted that the veteran had average range of higher level 
thinking and problem solving ability.  There was no 
sequencing error noted on visual or paper and pencil testing. 
The overall performance was thought to be within the mildly 
to moderately impaired range.  After evaluation it was noted 
that the veteran had an abnormal neuropsychological profile 
with difficulties noted in verbal learning, memory, motor 
reaction time, sustained attention, concentration, and peed 
of information processing.  Deficits were also noted in upper 
extremity motor skills, relating to fine motor speed, 
strength, and dexterity.  Other areas of function suggested 
that the veteran was not functioning at her optimum level of 
ability.  

In a January 1994 statement a private physician reported that 
the veteran was disabled and often housebound.  Her top 
symptoms were fatigue, pain, and cognitive impairment. 
Particularly notable were spatial organization problems and 
some visual disturbances especially in regard to 
accommodation and night vision.

On VA examination in September 1997, the veteran complained 
of generalized joint and muscle pain as well as cognitive 
impairment, generalized weakness and periods of total 
collapse in which she was unable to move out of the house for 
a week or so.  She also complained of poor appetite, 
occasional nausea, seizures, and alterations of taste and 
sense of smell. She said that her activities varied a lot in 
that she sometimes could walk and other times she was 
bedridden for up to six months.   

Objectively, the veteran had erect posture and a slow but 
normal gait.  There were no skin rashes.  HEENT examination 
revealed her to be normocephalic and atraumatic.  The sclerae 
were anicteric and there was no conjunctival pallor.  
Extraocular movements were intact and the pupils were equal, 
round, and reactive to light and accommodation.  There was 
mild erythema of the oropharynx with no pus or exudates 
noted.  Teeth were in good repair and the neck was supple 
with no lymphadenopathy jugular venous distention, carotid 
bruits, or thyroidmegaly.  The lungs were clear to 
auscultation and the heart had regular rate and rhythm with 
normal first and second sounds.  No murmur, rub, or gallop 
was appreciated. 
The abdomen was soft, nontender, and undistended.  No masses 
were palpable and the bowel sounds were normal. There was no 
clubbing, cyanosis, or edema. 

Examination of the skeletal system revealed multiple trigger 
points over the occipital region, shoulders, and back. There 
was tenderness over the iliac crests.  The veteran had 90 
degrees of lumbar flexion, 30 degrees of lumbar extension, 
left and right lateral flexion of 30 degrees, and left and 
right rotation of 30 degrees. The veteran had 30 degrees of 
cervical flexion, extension of 30 degrees, left and right 
lateral flexion of 30, and left and right rotation of 70 
degrees.  All movements were performed very slowly.  

Evaluation of the central nervous system revealed intact 
cranial nerves and the veteran was alert and oriented times 
three.  Muscle strength appeared normal in the upper 
extremities but muscle strength in the lower extremities 
could not be tested because the veteran said that she could 
not lift her legs while lying on her back.  Sensation was 
grossly intact and deep tendon reflexes were1+ throughout.  
Rapid alternating movements, finger to nose testing, ad 
tandem walking were impaired.   

On subsequent VA examination in July 1999, the veteran said 
that she had been told that her condition would continue to 
deteriorate and she also gave a history of multiple 
sclerosis.  She said that she had to struggle to move with 
difficulty with mobility and pain in the muscles and joints 
and reported a longstanding history of debilitating fatigue.   

Examination of the heart revealed regular rate and rhythm. 
The lungs were clear to auscultation and breath sounds were 
equal and symmetrical.  She was noted to be in a wheel chair 
and she had difficulty raising from a chair and extreme 
difficulty in standing.  There was weakness in the upper 
extremities and she said that she needed help moving one 
finger on each hand. Movement was very slow and deliberate, 
and she was very weak.  Strength was about 1/4 in the upper 
and lower extremities and deep tendon reflexes were 1+ 
throughout.  The cranial nerves were grossly intact. The 
veteran had 40 degrees of lumbar flexion and 10 degrees of 
lumbar extension. All such movements were painful and she was 
said to fear losing her balance.  She had to sit down at that 
point and was unable to complete range of motion testing.  

Private clinical records reflect treatment in the late 1990s 
and early 2000s for various disorders that included hiatal 
hernia, hemorrhoids, antral gastritis, diverticulosis, and 
vaginal infections, post-traumatic stress disorder symptoms 
and seizure complaints associated with chronic fatigue 
syndrome.  

A Board remand of January 2004 instructed the RO to afford 
the veteran a comprehensive CFS examination to determine the 
severity of this service connected disability.  Accordingly 
the RO scheduled the veteran for a VA examination to be 
conducted in April 2005.  

The record contains a Compensation and Pension Exam Request 
(VA Form 2507) dated April 5, 2005, and a Report of Contact 
(VA Form 119) on which it was noted that the veteran failed 
to report on April 21, 2005, for an VA examination to 
determine the severity of her chronic fatigue syndrome and 
that a letter was sent to the veteran prior to the 
appointment. Another Report of Contact (VA Form 119) dated 
May 2, 2008 is also of record in which it was noted that the 
writer spoke to the veteran and that she adamantly refused to 
report for any medical examination. 

                                                Law and 
Reguulations 

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of 38 C.F.R. § 3.655 as appropriate. 38 
C.F.R. § 3.655(a). When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
an increase, the claim shall be denied. 38 C.F.R. § 3.655(b). 

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2008), a 60 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent disability rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.

                                                   Legal 
Analysis 
                           
As is apparent from the record discussed above, all VA 
chronic fatigue syndrome examinations afforded to the veteran 
have focused primarily on the etiology of the veteran's CFS, 
with little clinical information as to the severity of CFS 
symptomatology, which is the issue presently on appeal. 
Additionally, the veteran was last examined at VA in July 
1999-more than 9 years ago, at which time the etiology of the 
disorder was again the overwhelming focus of the examination.  
The VCAA required a more comprehensive VA examination of the 
veteran's service- connected CFS with a focus on current 
symptomatology , which identifies related symptomatology and 
includes a description of the severity of related 
symptomatology. 

Unfortunately the record indicates that the veteran has 
refused to appear for a current VA examination of her CFS 
symptomatology on at least two recent occasions.  This 
refusal to be examined necessitates the application in this 
case of the provisions of 38 C.F.R. § 3.655, cited above.  
Because the claim for a higher rating for CFS in this case 
involves a request for a higher rating following the grant of 
service connection, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Accordingly, the veteran's claim for 
an initial rating in excess of 60 percent for CFS will be 
evaluated based on the evidence currently of record.  
   
After a review of the available pertinent evidence in this 
case, the Board must conclude that the record as currently 
constituted does not establish that the veteran's CFS 
symptoms including fatigue and cognitive impairments or a 
combination of other signs and symptoms of CFS, are nearly 
constant and so severe as to restrict routine daily 
activities almost completely. Significantly, while the 
veteran clearly believes that she is 100 percent disabled 
under the schedular criteria for CFS, the objective, medical 
evidence of record suggests that the veteran also suffers 
from other pathology unrelated to CFS which adversely affects 
her ability to function. (See in this regard the December 2, 
1992 private history and physical exam noted above.)  

In any event, even if all documented symptomatology can be 
attributed to the service-connected CFS, the current record 
does not does demonstrate a disability picture commensurate 
with the next higher 100 percent rating under Diagnostic Code 
6354.  Rather, the pertinent evidence, as detailed 
previously, shows
that the CFS is manifested by more rather limited symptoms 
that vary in severity, albeit with occasional incapacitating 
exacerbations.  Significantly, the Board calls attention to 
the May 1993 Neuropsychological Evaluation report, which 
notes "average range" of higher-level thinking and problem 
solving ability, no sequencing error in visual motor or 
paper-and-pencil testing, and an overall performance which 
was thought to be within the "mildly to moderately impaired 
range."  The Board further notes that the most recent VA 
examination of July 1999 failed to demonstrate that the 
severity of the veteran's service-connected CFS symptoms is 
nearly constant and so severe as to restrict routine daily 
activities almost completely.

In view of the above, it is apparent that the evidence of 
record does not establish that the veteran's CFS meets the 
criteria for a 100 percent schedular rating under the 
provisions of veteran has failed to report for a recent VA 
examination necessary to ascertain the current severity of 
her service connected CFS. The record also shows that she had 
failed to report for an earlier VA examination as well.  
Under these circumstances, the provisions of 38 C.F.R. § 
3.655, cited above, mandate that the claim for an initial 
rating in excess of 60 percent for CFS must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

An initial evaluation in excess of 60 percent for CFR is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


